      Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 1 of 7
             Case 1:19-cv-11351-AKH Document 62 Filed 10/28/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CALVIN POWELL,

                         Plaintiff,
                                                         19 Civ. 11351
                         V.

UNITED STA TES OF AMERICA, et al.

                         Defendants.


                    PRIVACY ACT ORDER AND PROTECTIVE ORDER

       Pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil Procedure, the

Court enters this Privacy Act Order and Protective Order, upon the joint request of the parties,

for the purposes of facilitating the disclosure of information that otherwise would be prohibited

from disclosure under the Privacy Act of 1974, 5 U.S.C. § 552a (the "Privacy Act"), and

assuring the confidentiality of information that may be disclosed by the parties or by any non-

party agencies, departments, or offices of the United States of America (the "Government") in

the course of discovery proceedings. The Court, having found that good cause exists for entry of

this Privacy Act Order and Protective Order, HEREBY ORDERS:

        1.       Pursuant to 5 U.S .C. § 552a(b)(l 1), this Order authorizes the Government to

produce information that otherwise would be prohibited from disclosure under the Privacy Act

without presenting Privacy Act objections to this Court for a decision regarding disclosure. To

the extent the Privacy Act allows the disclosure of information pursuant to a court order, this

Order constitutes such a court order and authorizes the disclosure of that information. However,

nothing in this paragraph shall require production of information that is prohibited from

disclosure (even with the entry of this Order) by other applicable privileges, statutes,

regulations, or authorities.
        Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 2 of 7
              Case 1:19-cv-11351-AKH          Document 62      Filed 10/28/20 Page 2 of 7




         2.          As used in this Order, the term "Protected Infom1ation" constitutes any and all

documents or records, and information contained therein, that contain any confidential,

 proprietary, personal, or similar information, including, but not limited to, privileged law

 enforcement information, and information protected from disclosure by the Privacy Act.

         3.           Information that the parties or the Government deem Protected Information shall

 be designated as such in one or more of the following ways:

                 1.          Information set forth in an answer to an interrogatory may be so

 designated by including the words "Protected Information" in the answer.

                u.           Information contained in any document or part thereof may be so

 designated by marking the phrase "Subject to Protective Order" on the document or record

 containing Protected Information prior to the production of such document orrecord.

                m.           Information contained in an answer to any question asked during an oral

 deposition may be so designated by a statement made on the record during the course of the

 deposition and on the same day that the answer is given or, after receiving the transcript of the

 deposition, by giving written notice to counsel for the opposing party of the page and line

 numbers designated as "Protected Information."

        4.            Any party who contests the designation of a document, record, or other

information as Protected Information shall provide the producing party written notice of its

challenge. If the parties cannot resolve this dispute, they shall follow the Federal Rules of Civil

Procedure, the Local Civil Rules for the United States District Courts for the Southern and

Eastern Districts of New York, the individual practices of the Court, and/or any court orders for

addressing discovery disputes . Failure to challenge a designation immediately does not waive a

party's ability to bring a later challenge.

         5.           Except as provided in this Order, all Protected Information produced or

                                                      2
      Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 3 of 7
            Case 1:19-cv-11351-AKH Document 62 Filed 10/28/20 Page 3 of 7



exchanged pursuant to this Order shall be used solely for the purposes of this action and for no

other purpose whatsoever, and shall not be published to the general public in any form, or

otherwise disclosed, disseminated, or transmitted to any person, entity, or organization, except in

accordance with the terms of this Order.

       6.            Protected Information may be disclosed only to the following Qualified Persons:

                1.          Any Defendant, attorneys for any Defendant, and any support staff or

other employees of any Defendant or attorneys of record for any Defendant who are assisting in

the defense of this action;

               11.          Plaintiff, attorneys for Plaintiff, and any support staff or other employees

of Plaintiff or attorneys of record for Plaintiff who are assisting in the maintenance of this action;

              111.          Witnesses who are or may be deposed in this action, to the extent the

witnesses' testimony may relate to Protected Information;

              1v.           Experts or consultants retained or consulted for this action by counsel to a

party, and any support staff or other employees for such experts or consultants who are assisting

in the expert's work for this action;

               v.           Court reporters or stenographers engaged to record deposition testimony,

and their employees who are assisting in the preparation of transcripts of such deposition

testimony; and

              v1.           Such other persons as hereafter may be authorized by the Court upon

motion of any party.




                                                      3
       Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 4 of 7
            Case 1:19-cv-11351-AKH       Document 62      Filed 10/28/20 Page 4 of 7




       7.       A copy of this Order shall be delivered to each Qualified Person to whom a

disclosure of Protected Information is made, at or before the time of disclosure, by the party

making the disclosure or by its counsel. The provisions of this Order shall be binding upon each

such person to whom disclosure is made.

       8.       All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

       9.       Any deposition questions intended to elicit testimony regarding information

designated as Protected Information shall be conducted only in the presence of persons

authorized to review the Protected Information. Any deposition transcripts containing such

questions and testimony shall be automatically subject, in their entirety, to the same protections

and precautions as the Protected lnfonnation.

        10.     If any party seeks to publicly file with the Court any Protected Information, or

portions of pleadings, motions, or other papers that disclose such Protected Information, that

party shall provide the producing person no less than ten days' advance written notice of its

intent to file such material. The producing party may then make an application to the Court

requesting that the material be filed and kept under seal. Any such application shall comply with

in accordance with Rule 4 of the Individual Practices of Judge Alvin K. Hellerstein and shall be

accompanied by a declaration attesting that the standards for sealing have been satisfied. If such

an application is made, the papers in question shall not be filed until the Court renders a decision

on that application. The parties will use their best efforts to minimize the need to file documents

under seal.

        11 .    Nothing in this Order shall preclude any disclosure of Protected Information to

any judge, magistrate, or employee of the Court for purposes of this action.

                                                  4
      Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 5 of 7
          Case 1:19-cv-11351-AKH Document 62 Filed 10/28/20 Page 5 of 7




       12.     Nothing contained in this Order shall be construed to prejudice any party' s right

to use in open court any Protected Information, provided that reasonable notice of the potential

disclosure of the Protected Information shall be given to the producing party so that the

producing party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information, in advance of its use in open court.

        13 .   Within thirty days after the final disposition of this action, including any and all

appeals, all Protected Information and copies thereof in the possession of any Qualified Persons

shall be returned to the producing parties or destroyed. If the Protected Information is destroyed,

the party that has destroyed the Protected Information shall certify in writing to the producing

party that the Protected Information in its possession has been destroyed.

        14.    If a pa1ty or the Government inadvertently fails to designate material as Protected

Information at the time of production, this shall not in itself be deemed a waiver of any claim of

confidentiality as to that Protected Information. The producing party may correct its failure to

designate an item as Protected Information by taking reasonable steps to notify all receiving

persons of its failure, and by promptly supplying all receiving persons with new copies of any

documents bearing corrected designations. Within five business days of receiving copies of any

documents bearing corrected designations pursuant to this paragraph, the receiving persons shall

return or destroy the improperly designated materials, and certify in writing to the producing

party that such materials have been returned or destroyed.

        15 .   This Order does not constitute any ruling on the question of whether any

particular document or category of information is properly discoverable, and does not constitute

any ruling on any potential objection to the discoverability, relevance, or admissibility of any

document or information.

        16.    Nothing in this Order shall be construed as a waiver of any defense, right,

                                                  5
         Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 6 of 7
           Case 1:19-cv-11351-AKH Document 62              Filed 10/28/20 Page 6 of 7




objection, or claim by any party or the Government, including any objection to the production of

documents and any claim of privilege or other protection from disclosure.

         17.   Nothing in this Order shall affect the right of any party or the Government to seek

additional protection against the disclosure of any documents or materials, or of the parties to seek

additional disclosures.

         18.   Nothing in this Order shall prevent the disclosure of Protected Information to

Government authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.

         19.   Nothing in this Order shall prevent any disclosure of Protected Information by the

party or entity that designated the information as such.

         20.   The terms of this Order shall survive the termination of this action for purposes of

enforcing this Order.


Dated:         New York, New York
               October 23 , 2020




                                                 6
   Case 1:19-cv-11351-AKH Document 63 Filed 10/29/20 Page 7 of 7
         Case 1:19-cv-11351-AKH Document 62 Filed 10/28/20 Page 7 of 7




 ' O STIPULATED A:'.'D AGREED TO n Y

        BI.LDUC K LE\. !NL:. & HUFF\! ;\ , ' LU'                    :\L OfZE '(SJ f( 1\ i_; ss
                                                                    Acti:1g t_, n: te · tale~ .'\ttorn.:y
                                                                    Snuther:1 Di ~tri cl o f N ew York
By:                  I...=_..;.-..;-"".":""---.                     Counselfor l :nited Stolt!.<:
        MARC .-\ · . I ' ; A'.'!
        99 Park Avenue, 26th Floor
        New York. New York 10016
        (212) 490-0'100
                                                               Uv   JEffl(s&-
                                                                    Assistant United States Attorney
                                                                    86 Chambers Street, Third Floor
                                                                    New York. New York I0007
                                                                    Tel.: (212) 63-,-2746




        JAMES E. JOHNSON
        Co rporation Counsel of the City of New York
        Co //nsel for Defi•ndant.t City of New York arid
        Dohc:rly                                               By: ~ ~ ~ ~ ~ 3 $ > - : : > ~
                                                                   ANDREW C. QU . :'
By : ~ ~            - ~ --                                          399 Knollwood Road, Suite 220
  ~hary Ka lmbach                                                   White Plains, New York 10603
     Assistant Corporation Counsel                                  Tel: (914) 997-0555
     Special Federal Litigation Division
     100 Church Street
        New York, New York 10007
        Tel: (2 12) 3 56-2322




        Sc. RPE RYAN LLP


I3v :
        SIL VIA L. SERP ~
        PAUL W. RYAN
        16 Madison Square West
        New York, New York 10010
        (212) 257-S0 l 0




SO ORDERED                 ,-/Jiff~
~t'~/S-
 UN'ITED STATES DISTRICT JUDGE
                                                           7
